Citation Nr: 0832029	
Decision Date: 09/18/08    Archive Date: 09/30/08	

DOCKET NO.  00-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995, for the award of service connection for post-traumatic 
stress disorder (PTSD), to include a claim of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter-in-law




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955.  
He also had a period of active duty for training in August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefit sought.

The Board remanded the case to the RO in June 2001.  
Thereafter, in a September 2002 decision, the Board denied 
entitlement to an effective date earlier than October 27, 
1995, for the award of service connection for PTSD.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion by the parties, by Order dated in June 2003, the Court 
vacated the September 2002 decision and remanded the case to 
the Board.  The Board then remanded the case in December 2003 
for compliance with the Court's Order.  The requested action 
has been accomplished and the case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  By decision dated in November 1967, the Board, in 
pertinent part, denied entitlement to service connection for 
a nervous disorder.

2.  In a September 1981 decision, in pertinent part, the 
Board denied entitlement to service connection for a nervous 
disorder, variously classified.  It was noted that the 1967 
Board decision was supported by the evidence then of record 
and evidence received since that time was not sufficient to 
warrant a change in the prior decision.  

3.  A February 1982 Board reconsideration decision found no 
obvious error in the Board's September 1981 decision denying 
service connection for a nervous disorder, variously 
classified, and referred specifically to new adjudicative 
criteria pertaining to PTSD and found the evidence was not so 
persuasive or medically convincing as to constitute 
probability or to show obvious error in the 1981 decision.  

4.  In a December 1993 rating decision, the RO denied service 
connection for a psychiatric disorder.  The RO found no new 
and material evidence sufficient to reopen the previously 
denied claim by the Board in February 1982 had been received.  
There is no evidence showing a timely appeal from that 
decision.  

5.  There is no formal or informal claim for service 
connection for PTSD of record until the receipt of a 
communication from the veteran at the RO on October 27, 1995.

6.  The veteran and his representative have failed to clearly 
and specifically set forth any alleged errors of fact or law 
in the prior decisions, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error or errors.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 
1995, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.105, 3.155, 3.159, 3.400 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA must seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

The case was remanded by the Board in December 2003 in order 
to assure compliance with the VCAA.  In October 2007 the 
veteran was sent a letter informing him how he could help VA 
and how VA would help him with regard to his claim.  He was 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  He was also told how VA 
determines an effective date once a claim is granted.  He was 
informed of examples of evidence that he should provide and 
how these might affect how VA determines the effective date 
of any benefits.  This was to include information of any 
continuous treatment or when treatment began, service records 
in his possession that he might send to VA, and reports of 
treatment for his psychiatric disability while attending 
training with the National Guard or the Reserves.  

The Board notes that with regard to the aspect of the claim 
dealing with CUE, the Court has held that reversal or 
revision of a prior decision due to CUE is not a claim, but a 
collateral attack on a prior decision.  Accordingly, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and, consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  

Factual Background and Analysis

In the present case, a review of the evidence of record 
reveals that in a hearing officer decision in November 1998, 
it was determined that new and material evidence adequate to 
reopen a previously denied claim of entitlement to service 
connection for PTSD had been received.  This evidence was 
deemed sufficient to warrant allowance of the claim.  Service 
connection was then established for PTSD.  The veteran was 
assigned a 100 percent schedular rating, effective 
October 27, 1995.  The question for consideration is whether 
the veteran is entitled to an earlier effective date for the 
grant of service connection for PTSD.

A review of the evidence of record reveals that by decision 
dated in November 1967, in pertinent part, service connection 
for a nervous disorder was denied.  It was indicated that a 
lightning stroke in September 1959 rendered the veteran 
unconscious, but no residual psychiatric disability was noted 
during hospitalization.  The Board found there was no 
reasonable basis for concluding that the particular episode 
aggravated the preexisting psychoneurosis.  The Board further 
noted that in the absence of pertinent symptomatology over 
the intervening years, the Board could not reasonably 
conclude that any current disabilities, to include a 
psychiatric disorder, could be attributed to the injury 
sustained during service.  

Subsequently, by decision dated in September 1981, in 
pertinent part, service connection for a nervous disorder, 
variously classified, was denied on the basis that no new 
factual basis warranting allowance was shown.  Reference was 
made to the evidence before the Board at the time of the 1967 
decision, including hospitalization for observation after a 
lightning bolt had struck near the veteran and he had been 
knocked unconscious for an unknown length of time.  He was 
described as alert and oriented during hospitalization in 
August 1959 and no apparent injury was noted.  After 
overnight observation, he was returned to duty.  During 
hospitalization by VA in October 1959 where he complained of 
stomach trouble, psychiatric consultation resulted in 
diagnoses of alcohol addiction and conversion reaction.  It 
was noted that some of the responses were suggestive of 
schizophrenia.  It was also commented that the lightning 
shock could have aggravated an underlying anxiety or 
conversion reaction, but it was not causative.  

Evidence added to the record since the 1967 decision includes 
reports of private and VA medical treatment and evaluation.  
The records include a medical record in late 1969 when a 
diagnosis was made of schizophrenia, schizo-affective type.  
Excessive drinking was also noted.  

The evidence also included the report of a VA psychiatric 
examination in December 1974.  Impressions were made of 
prolonged anxiety reaction with feelings of depression and 
emotional instability characterized by temper outbursts; 
history of residual (lightning) injury; and history of 
alcoholism, secondary to anxiety reaction.  The examiner 
commented that "it is assumed that the veteran utilized 
alcohol secondary to stressors of war experience at the age 
of 17 which later has developed into a pattern of utilizing 
alcohol as an escape mechanism."

Additional evidence includes reports of treatment by VA in 
the years thereafter.  At the time of one outpatient visit in 
February 1979, a provisional diagnosis of "traumatic neurosis 
following a lightning strike" was made.  

The Board determined that the evidence of record was similar 
to that previously before it in 1967.  Specific reference was 
made to the separation examination in March 1955 showing the 
veteran's psyche to be normal.  Reference was also made to 
hospitalization for the lightning stroke in August 1959 not 
showing aggravation of the nervous disorder which preexisted 
active duty for training.  It was indicated at that time the 
veteran was found to be alert and oriented.  It was therefore 
determined that the evidence did not establish any recurrence 
of a nervous disorder during the veteran's military service 
or aggravation of a preexisting, acquired psychiatric 
disorder during his active duty for training.  It was further 
indicated that schizophrenia was not shown until years later, 
in 1969, a number of years following service discharge.

In February 1982, a reconsideration panel of the Board 
reviewed the veteran's contention that the September 1981 
decision should be reconsidered because it did not discuss or 
consider associating the diagnosis of schizophrenia with a 
life-threatening episode described as a lightning stroke 
received during active duty for training in 1959.  The Board 
determined that the lightning bolt incident did not aggravate 
the veteran's preservice state and the development of 
schizophrenia years later was not shown to be directly 
attributed to the lightning incident.  The Board considered 
the new adjudicative criteria pertaining to PTSD, but did not 
find that the evidence was so persuasive or medically 
convincing as to constitute probability or to how obvious 
error in the previous decision.  

In November 1992, the RO received a claim to reopen the claim 
for service connection for a psychiatric disability.  In 
December 1993, the RO denied service connection for a 
psychiatric disorder, essentially finding that no new and 
material evidence had been received to reopen the previously 
denied claim by the Board in February 1982.  The veteran and 
his representative were provided notice of the decision, but 
there is no evidence of record showing they perfected an 
appeal from the determination.  Accordingly, the December 
1993 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

There is an allegation that the veteran filed a notice of 
disagreement with the December 1993 rating decision.  It is 
asserted that the representative at the time used an 
incorrect claim number on pieces of correspondence and 
suggested that the document might have been misfiled.  In 
September 2001, the veteran submitted a copy of a statement 
dated in October 1994 in which he disagreed with the denial 
of benefits.  Notes of the copy, apparently from the former 
representative, relate that she filed the statement for him.  
However, review of the claims folder does not reveal the 
presence of the indicated document.  Additionally, a February 
2001 communication reflects that a search in the claims 
folder with the claim number incorrectly given on some 
correspondence from the veteran's claim revealed no evidence 
that any document from the veteran's claim had been misfiled 
in or removed from the file.  Accordingly, the record fails 
to show that a notice of disagreement was received within one 
year of the notice of the December 1993 rating decision.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (time limits 
for filing a notice of disagreement).  

A review of the evidence of record after the December 1993 
rating decision reveals no formal or informal claim from the 
veteran or his representative for service connection for PTSD 
until receipt of a statement from the veteran on October 27, 
1995, in which he indicated he wanted to reopen his claim for 
"injuries suffered from a lightning strike. . . ."  Other 
communications of record after the December 1993 rating 
decision pertain to matters unrelated to the claim for 
service connection for PTSD.  The record shows no indication 
of any intent to apply for service connection for PTSD.  
38 C.F.R. § 3.155(a).  A June 1995 Vet Center record received 
in September 2001 reveals only that the veteran was "angry 
for lack of response from VARO related to his claim."  There 
is no indication of treatment for or mention of PTSD and no 
indication of any intent or desire to apply for service 
connection for PTSD.  

With regard to the allegation of CUE, the veteran has argued 
that the prior decisions by the VA were clearly and 
unmistakably erroneous.  Despite this contention, no specific 
allegation of error constituting CUE has been set forth by 
the veteran, his daughter, or his representative.  

CUE is defined as a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels a conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  
To constitute a claim of CUE, the veteran must set forth 
clearly and specifically the alleged errors of fact or law in 
the Board decision or rating action, the legal or factual 
basis for such allegations, and why the result would have 
been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  

A determination of CUE in a prior decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b)(1).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  

A mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 241, 243 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Accordingly, the Board finds that 
the veteran has not raised a claim CUE that may be 
adjudicated or reviewed here on appeal.  


ORDER

An effective date earlier than October 27, 1995, for the 
award of service connection for PTSD, to include on the basis 
of CUE, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


